Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 1 of 17                  PageID 648




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 LENA MUHAMMAD,

        Plaintiff,

 v.                                                        No. 2:18-cv-02857-MSN-tmp

 ALEX M. AZAR, II,
 DANIELLE W. BARNES, and
 BASEM GIRGIS,

       Defendants.
 ______________________________________________________________________________

   ORDER ADOPTING IN PART REPORT AND RECOMMENDATION AND ORDER
   DENYING PLAINTIFF’S MOTION TO AMEND COMPLAINT AND SUPPLEMENT
 ______________________________________________________________________________

        Before the Court is Magistrate Judge Tu M. Pham’s Report and Recommendation

 (“Report”) submitted on September 26, 2019. (ECF No. 32.) Also pending is Plaintiff’s Motion

 to Amended Complaint Pursuant to Rule 15(a)(2) and to File a Supplemental Pleading Pursuant to

 Rule 15(d) (“Motion to Amend and Supplement”) filed on October 16, 2019. (ECF No. 36.) The

 Report recommends that the Court grant Defendant Alex M. Azar, II’s (“Defendant”) Motion to

 Dismiss, (ECF No. 22). For the reasons set for the below, the Report is ADOPTED IN PART

 and Plaintiff’s Motion to Amend and Supplement is DENIED.

                                  I. FACTUAL HISTORY

        For the purposes of this review, the Magistrate Judge accurately summarized the facts of

 this case. In pertinent part, this case concerns the Tennessee Department of Human Service’s

 (“TDHS”) implementation of the Child Care and Development Block Grant Act’s (“CCDBGA”)

 comprehensive background check requirements, which resulted in the revocation of Plaintiff’s
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 2 of 17                          PageID 649




 license and ability to operate or work in the child care facility she owns. Plaintiff filed an

 Objection to the Magistrate Judge’s Report; however, none of the claims or objections therein

 appear to relate specifically to the Magistrate Judge’s proposed factual findings. Therefore, the

 Court adopts the factual findings of the Report.

                                   II. PROCEDURAL HISTORY

         Plaintiff filed the instant lawsuit on December 17, 2018, alleging several causes of action

 (substantive due process claim, procedural due process claim, equal protection claim, and void-

 for-vagueness claim) against the above-captioned defendants in their official capacities. (ECF

 No. 1.) On March 30, 2019, Defendant moved to dismiss Plaintiff’s complaint pursuant to

 Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (ECF No. 22.) Plaintiff responded to

 Defendant’s Motion to Dismiss on May 6, 2019. (ECF No. 29.) On September 29, 2019, the

 Magistrate Judge issued the instant Report recommending that the Court grant Defendant’s Motion

 to Dismiss. (ECF No. 32.) Specifically, the Report concludes that Plaintiff lacks standing under

 Article III of the United States Constitution because Plaintiff failed to allege that her daycare serves

 children who receive federal block grant funds. (ECF No. 32 at PageID 564–66.) The Report

 also concludes that Plaintiff’s complaint fails to state a claim for violations of substantive due

 process, procedural due process, and equal protection. (Id. at PageID 566–70, 573–76.) The

 Report further concludes that Plaintiff’s complaint fails to state a claim for violation of the void

 for vagueness doctrine. (Id. at PageID 570–73.)

         On October 11, 2019, the Court entered an order extending Plaintiff’s deadline to object to

 the Report to October 17, 2019. (ECF No. 35.) On October 16, 2019, Plaintiff filed the instant

 Motion to Amend and Supplement in an attempt to correct deficiencies in her original complaint.


                                                    2
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 3 of 17                        PageID 650




 (ECF No. 36.) Specifically, Plaintiff’s proposed amended complaint adds a sentence to the

 original complaint which resolves the Article III standing deficiency identified in the Report. (Id.

 at PageID 597.) Plaintiff also seeks to supplement her complaint with an opinion issued by TDHS

 from Plaintiff’s underlying administrative appeal in order to support her standing argument. (Id.

 at PageID 591.) On October 17, 2019, Plaintiff filed an Objection to the Report. (ECF No. 37.)

 On October 24, 2019, Defendant filed a response in opposition to Plaintiff’s Motion to Amend and

 Supplement. (ECF No. 39.)

                                 III. STANDARD OF REVIEW

        Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

 permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

 237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

 see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

 district judge must determine de novo any part of the magistrate judge’s disposition that has been

 properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

 evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

 recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

 de novo or any other standard—those aspects of the report and recommendation to which no

 objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

 the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a Magistrate Judge’s disposition “must be clear enough to enable

 the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

 F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is


                                                   3
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 4 of 17                            PageID 651




 to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

 to the Magistrate Judge’s recommendation should include how the analysis is wrong, why it was

 wrong and how de novo review will obtain a different result on that particular issue. Howard v.

 Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

         A general objection, or one that merely restates the arguments previously presented and

 addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

 recommendation. Id. When an objection reiterates the arguments presented to the magistrate

 judge, the report and recommendation should be reviewed for clear error. Verdone v. Comm’r of

 Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez

 v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity

 Comm’n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                          IV. DISCUSSION

 A. Report and Recommendation

         The Report recommends that this Court grant Defendant’s Motion to Dismiss.

 Specifically, the Magistrate Judge’s conclusions of law are as follows:

         1. Plaintiff’s Claims Against Defendant Should be Dismissed for Lack of Standing

         The Magistrate Judge concluded that Plaintiff lacks standing under Article III of the United

 States Constitution because Plaintiff failed to allege that her daycare serves children who receive

 federal block grant funds. (ECF No. 32 at PageID 564–66.) “To establish Article III standing,

 an injury must be ‘concrete, particularized, and actual or imminent; fairly traceable to the

 challenged action; and redressable by a favorable ruling.’” Clapper v. Amnesty Int’l USA, 568

 U.S. 398, 409 (2013) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010)).


                                                     4
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 5 of 17                             PageID 652




 To satisfy the second requirement, “the injury has to be ‘fairly traceable to the challenged action

 of the defendant, and not the result of the independent action of some third party not before the

 court.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotations, citations, and

 alterations omitted). In Lujan, the Supreme Court cautioned that standing, albeit not precluded,

 is generally more difficult to establish when the plaintiff’s injury is indirect, as is the case here:

                 When the suit is one challenging the legality of government action or
         inaction, the nature and extent of facts that must be averred . . . in order to establish
         standing depends considerably upon whether the plaintiff is himself an object of
         the action (or forgone action) at issue. If he is, there is ordinarily little question that
         the action or inaction has caused him injury, and that a judgment preventing or
         requiring the action will redress it. When, however, . . . a plaintiff’s asserted injury
         arises from the government’s allegedly unlawful regulation (or lack of regulation)
         of someone else, much more is needed. In that circumstance, causation and
         redressability [of the injury] ordinarily hinge on the response of the regulated (or
         regulable) third party to the government action or inaction-- and perhaps on the
         response of others as well. The existence of one or more of the essential elements
         of standing “depends on the unfettered choices made by independent actors not
         before the court and whose exercise of broad and legitimate discretion the courts
         cannot presume either to control or to predict,” and it becomes the burden of the
         plaintiff to adduce facts showing that those choices have been or will be made in
         such manner as to produce causation and permit redressability of injury.

 Lujan, 504 U.S. at 562.

         After reviewing the record, the Magistrate Judge found that Plaintiff did not set forth facts

 sufficient to show her injury was traceable to Defendant:

                 [Plaintiff] claims that her injury is fairly traceable to the Secretary because
         the federal disqualification requirements bar her from having access to her daycare
         and Secretary Azar is the head of the federal agency in charge of implementing the
         disqualification requirements. The federal disqualification requirements apply only
         to child care providers that care for children receiving federal block grant funds. 42
         U.S.C. § 9858f(c)(1)(D)(vii) . . . If [Plaintiff] was deprived of access to her daycare
         by TDHS, but was not covered by the federal disqualification requirements, then
         her injury is traceable only to the TDHS defendants and not to the Secretary. See
         Lujan, 504 U.S. at 560. As such, to sue the Secretary, [Plaintiff] needs to allege that
         her daycare serves children who receive federal block grant funds. She has not done
         so, and the court cannot assume that this is true by implication.

                                                     5
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 6 of 17                         PageID 653




 (ECF No. 32 at PageID 565–66) (emphasis added).

        Plaintiff objects to the Report’s recommendation on the issue of standing for two reasons:

 (1) Plaintiff argues that the Magistrate Judge’s reasoning is illogical; and (2) Plaintiff argues that

 the Report demands a level of specificity from Plaintiff which exceeds the requirements of Fed. R.

 Civ. P. 8. (See ECF No. 38 at PageID 626.)

        At the outset, “the test for standing is not whether Plaintiff meets Ashcroft v. Iqbal, 556

 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) pleading requirements,

 but rather whether Plaintiff has demonstrated her injuries to be fairly traceable to Defendant’s

 actions.”   See Parsons v. United States DOJ, 801 F.3d 701, 715 (6th. Cir. 2015).              Stated

 differently, “causation to support standing is not synonymous with causation sufficient to support

 a claim.” Id. Whether the alleged causal nexus between Plaintiff’s injury and Defendant’s action

 has been pled with particularity is not the focus of this Court’s review. At this stage, Plaintiff

 need only allege facts adducing that her injuries are fairly traceable to the background check

 provisions promulgated under the CCDBGA.

        In determining whether Plaintiff has standing to assert claims against Defendant, the Court

 finds the Sixth Circuit’s analysis in Parsons v. United States DOJ to be instructive.

 In Parsons the plaintiffs, members of a musical group (the Insane Clown Posse) who called

 themselves “Juggalos,” were designated as a “hybrid gang” by the National Gang Intelligence

 Center (“NGIC”)—an informational center operated by the Federal Bureau of Investigation. 801

 F.3d at 705. The plaintiffs sued the FBI and Department of Justice asserting, inter alia, claims for

 violations of their First and Fifth Amendment rights. Id. at 709. In particular, the plaintiffs

 alleged that the gang designation caused them to be stopped, searched, and detained in violation


                                                   6
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 7 of 17                        PageID 654




 of their First and Fifth Amendment rights, by state and local law enforcement officers who were

 motivated by the NGIC’s designation of the Juggalos as a criminal gang. Id. at 706. The Sixth

 Circuit reversed the lower court’s dismissal of the plaintiffs’ claims against the FBI and DOJ for

 lack of standing, finding that “[t]he [plaintiffs] sufficiently linked the 2011 NGTA Report to their

 injuries by stating that the law enforcement officials themselves acknowledged that the DOJ gang

 designation had caused them to take the actions in question.” 801 F.3d at 714. The court opined

 that “[i]n the nebulous land of ‘fairly traceable,’ where causation means more than speculative but

 less than but-for, the allegation that a defendant’s conduct was a motivating factor in the third

 party’s injurious actions satisfies the requisite standard.” Id. at 714 (emphasis added). Applying

 this principle to the case at bar, the Court finds Plaintiff has satisfied her burden with respect to

 standing.

        From the record the Court gleans that prior to the implementation of the CCDBGA, the

 State of Tennessee had laws and a regulatory system in place which permitted TDHS to issue

 exemption waivers to persons with a criminal record similar to Plaintiff’s. (ECF No. 1 at PageID

 4–5); see also Tenn. Code Ann. § 71-3-507 et seq. Then, in a letter dated July 31, 2018, TDHS

 informed Plaintiff that the State “is making changes to the waiver process to align with CCDBG.”

 (ECF No. 1 at PageID 5, 42.)         The CCDBGA’s background check requirements preclude

 individuals with certain felony convictions (including assault) from working in a child care facility

 that serves children who receive federal block grant funds. 42 U.S.C. § 9858f(c)(1)(D)(vii).

 After Plaintiff received the letter, TDHS denied Plaintiff an exemption waiver. Considering these

 allegations through the lens of Parsons, the Court finds that Plaintiff has alleged sufficient facts

 that show TDHS’s denial of Plaintiff’s exemption waiver was motivated, at least in part, by the


                                                  7
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 8 of 17                        PageID 655




 background check provisions promulgated by the CCDBGA and implemented by Defendant’s

 agency. Parsons, 801 F.3d at 714 (“[I]t is still possible to motivate harmful conduct without

 giving a direct order to engage in said conduct.”).

        The Court thus SUSTAINS Plaintiff’s objection to the Report on the issue of standing and

 denies Defendant’s 12(b)(1) Motion to Dismiss.

        2. Plaintiff’s Complaint Fails to State a Substantive Due Process Claim

        The Magistrate Judge reasoned that the Complaint fails to state a substantive due process

 claim because the government action at issue: (1) does not affect a fundamental interest; (2) does

 not rise to the level of conscience-shocking necessary to sufficiently allege a substantive due

 process claim; and (3) is rationally related to a legitimate government interest. (ECF No. 32 at

 PageID 567–68.)

        The Fifth Amendment to the United States Constitution provides that “no person shall . . .

 be deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V, § 1.

 The substantive component of the Fifth Amendment’s Due Process Clause establishes that certain

 governmental deprivations of “‘life, liberty or property are subject to limitations regardless of the

 adequacy of the procedures employed.’” Range v. Douglas, 763 F.3d 573, 588 (6th Cir. 2014)

 (quoting Pearson v. City of Grand Blanc, 961 F.2d 1211, 1216 (6th Cir. 1992)). Substantive due

 process protects “a narrow class of interests, including those enumerated in the Constitution, those

 so rooted in the traditions of the people as to be ranked fundamental, and the interest in freedom

 from government actions that ‘shock the conscience.’” Id. (quoting Bell v. Ohio State Univ., 351

 F.3d 240, 249–50 (6th Cir. 2003)).        The list of fundamental interests that are considered

 substantive due process rights is short and includes: “the right to marry, to have children, to direct


                                                   8
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 9 of 17                         PageID 656




 the education and upbringing of one’s children, to marital privacy, to use contraception, to bodily

 integrity, to terminate one’s pregnancy, and possibly the right to refuse unwanted lifesaving

 medical treatment.” Langston v. Charter Twp. of Redford, 623 F. App’x 749, 759 (6th Cir. 2015)

 (citing Washington v. Glucksberg, 521 U.S. 702, 720 (1997)).

        In her Objection to the Report, Plaintiff argues the Magistrate Judge’s recommendation on

 the issue of substantive due process is erroneous because: (1) the Magistrate Judge’s “shocking

 the conscious analysis” is inapt; (2) there are no 12(b)(6) grounds to dismiss Plaintiff’s substantive

 due process claim; and (3) the Report fails to analyze whether 45 C.F.R. 98.43 as applied to

 Plaintiff serves any legitimate public purpose. (See ECF No. 38 at PageID 627–33.)

        As the Supreme Court stated in Wolff v. McDonnell, “the touchstone of due process is

 protection of the individual against arbitrary action of government.” Wolff v. McDonnell, 418

 U.S. 539, 558 (1974). The Sixth Circuit has long recognized that the limitations of substantive

 due process apply both to the legislative actions of governments and the executive actions of

 governments. See Klimik v. Kent Cty. Sheriff’s Dep’t, 91 F. App’x 396, 404 (6th Cir. 2004) (citing

 County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)).                “However, the criteria for

 determining whether a government action is arbitrary in violation of substantive due process ‘differ

 depending on whether it is legislation or a specific act of a governmental officer that is at issue.’”

 Id. When an action by an executive government official is at issue, the action will be found to

 violate substantive due process “only when it can properly be characterized as arbitrary, or

 conscious shocking, in a constitutional sense.” Id. at 404 (citations omitted). However, when a

 legislative action is at issue, and the right asserted by the plaintiff is not fundamental, the correct

 test is whether the law or regulation at issue is “rationally related to legitimate government


                                                   9
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 10 of 17                      PageID 657




 interests.” See Wash. v. Glucksberg, 521 U.S. 702, 728 (1997).

        Here, it appears the Magistrate Judge decided that executive action is in play because

 Defendant’s Motion to Dismiss construed the complaint “to charge the United States Congress and

 HHS with having acted arbitrarily and capriciously or in a manner that ‘shocks the conscience’ in

 enacting [the CCDBGA] . . . .”1 However, a specific action by an executive government official

 is not at issue; rather, Plaintiff’s complaint makes an as-applied challenge, asserting that the

 application of the CCDBGA and its regulations to her amounts to an unconstitutional violation of

 substantive due process. Plaintiff’s claim thus appears to challenge a legislative enactment as

 opposed to the actions of a government official. As such, Plaintiff’s objection to the Magistrate

 Judge’s use of the shocking the conscious standard is SUSTAINED.

        Next, Plaintiff objects that there are no 12(b)(6) grounds to dismiss Plaintiff’s substantive

 due process claim because paragraphs 31 and 32 of the complaint adequately “plead factual content

 that allows the court to draw the reasonable inference that the [D]efendant is liable for the

 misconduct alleged” (quoting Ashcroft, 556 U.S. at. 678). Plaintiff further objects that the Report

 fails to analyze whether 45 C.F.R. 98.43, as applied to Plaintiff, serves any legitimate public

 purpose. Particularly, the Report ignored Plaintiff’s unique circumstances.

        In an as-applied challenge, a court must determine the constitutionality of the challenged

 laws as applied to the parties before the court. See generally City of Lakewood v. Plain Dealer

 Publ’g Co., 486 U.S. 750, 758–59 (1988). In raising a substantive due process claim, “it is



         1 Plaintiff does use “shock the conscience” in her Complaint. (See ECF No. 1 at PageID
 12) (“The omission of any provision for a waiver or any consideration of individual circumstances
 yields a result fundamentally unfair and which displays such a clear abuse of governmental power
 as to shock the conscience.”) (emphasis added). Nonetheless, the Court still construes Plaintiff’s
 claim as an attack on a legislative enactment rather than executive action.
                                                  10
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 11 of 17                        PageID 658




 incumbent upon Plaintiffs . . . to state a plausible claim that they have been deprived of a protected

 liberty or property interest, and that no rational basis exist for the regulations in question.”

 Bokhari v. Metro. Gov’t of Nashville & Davidson County, No. 3:11-00088, 2012 U.S. Dist. LEXIS

 6054, at *11 (M.D. Tenn. Jan. 19, 2012). In other words, the impetus is on the challenger “to show

 that there is no rational connection between the [State's] action and its conceded interest.” Harrah

 Indep. Sch. Dist. v. Martin, 440 U.S. 194, 198 (1979).

        Turning to Plaintiff’s claim, the question becomes whether the asserted interest behind the

 regulation is rationally related to the background check requirement as applied to her. If the goal

 is to protect children in day care settings, barring individuals with violent offenses from working

 with or near children undoubtedly accomplishes that goal. Particularly, it accomplishes that goal

 even as applied to Plaintiff.   At its core, it seems Plaintiff’s objection lies not with the purpose

 of the regulation but with the method Congress choose to further this purpose—the background

 check requirement with its attendant prohibition on individuals with violent offenses. While

 Congress could have chosen a more precise method instead of this blunderbuss approach, that is

 not for the Court to question. Plaintiff must still plead a plausible claim that the regulation is

 irrational as applied to her. She has not.

         Though the Magistrate Judge’s use of the shock the conscious standard was inapt, the

 Court nonetheless concludes that his recommendation to dismiss Plaintiff’s substantive due

 process claim is correct. The Magistrate Judge correctly opined that Plaintiff’s substantive due

 process claim fails because the background check requirements promulgated under the CCDBGA

 are rationally related to a legitimate government interest in protecting children from violent

 criminal offenders even as applied to Plaintiff.


                                                    11
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 12 of 17                      PageID 659




        Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation and dismisses

 Plaintiff’s substantive due process claim.

        3. Plaintiff’s Complaint Fails to State a Void-For-Vagueness Claim

        Next, the Magistrate Judge reasoned that the complaint fails to state a constitutional void-

 for-vagueness claim because the statute at issue provides fair notice to stakeholders that the crime

 of assault is included in the statute’s disqualification requirements. (ECF No. 32 at PageID 572);

 see 42 U.S.C. §9858f(c)(1)(D). The Magistrate Judge also reasoned that Plaintiff’s void-for-

 vagueness claim is without merit because the statute at issue limits the discretion of enforcement

 officials instead of enhancing it. (Id. at PageID 570–73) (citing Cleveland Fire Fighters v. City

 of Cleveland, Ohio, 502 F.3d 545, 551 (6th Cir. 2007)).

        In her Objection to the Report, Plaintiff does not address the Magistrate Judge’s

 recommendation to dismiss her void-for-vagueness claim. Although this Court is not required to

 review—under a de novo or any other standard—those aspects of the report and recommendation

 to which no objection is made, see Thomas, 474 U.S. at 150, the Court has reviewed the Magistrate

 Judge’s recommendation to dismiss Plaintiff’s void-for-vagueness claim for clear error and finds

 none. The Court thus ADOPTS the Magistrate Judge’s recommendation as to this issue.

        4. Plaintiff’s Complaint Fails to State a Procedural Due Process Claim

        The Magistrate Judge reasoned that Plaintiff’s procedural due process claims against

 Defendant should be dismissed because it was the TDHS, not Defendant, who prohibited Plaintiff

 from working in or owning a child care facility:

                To state a claim against [Secretary Azar] for procedural due process
        violations, [Plaintiff] would have to allege some action or inaction by the Secretary
        or the agency he heads that led to the deprivation of a protected property interest.
        Against the Secretary, [Plaintiff] alleges only that the federal statute and its

                                                 12
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 13 of 17                       PageID 660




        implementing regulations “have no provision for any predeprivation notice or
        hearing of any kind.” (ECF No. 1.) . . . [While it is true that] the statute and its
        implementing regulations require disqualified persons to have notice and an
        opportunity to appeal, they do not require those processes to take place before a
        disqualified person is denied access to a covered childcare facility. See 42 U.S.C. §
        9858f(e)(3) [(emphasis added)]. . . . [T]he statute and its implementing regulations
        also do not require denial of access before a hearing. Id. As explained in the
        preamble to the final rule implementing the federal disqualification provisions,
        “[s]tates have the option of allowing child care providers to employ staff members
        or prospective staff members while they are involved in the appeals process.” 81
        Fed. Reg. 67438, 67503 [(emphasis added)]. Using this discretion, TDHS elected
        not to allow [Plaintiff] to access her daycare during the pendency of her appeal of
        disqualification. If this violated the Constitution, [Plaintiff’s] remedy lies against
        TDHS officals [sic], not the Secretary.

 (ECF No. 32 at PageID 573–74) (emphasis added).

        “‘Procedural due process’ at its core requires notice and an opportunity to be heard ‘at a

 meaningful time and in a meaningful manner.’”            Garcia v. Federal National Mortgage

 Association, 782 F.3d 736, 740–41 (6th Cir. 2015) (quoting Armstrong v. Manzo, 380 U.S. 545,

 552, (1965) (citing Mathews v. Eldridge, 424 U.S. 319, 333 (1976); Gilbert v. Homar, 520 U.S.

 924, 930–32 (1997)). In reviewing an alleged violation of procedural due process, a court must

 first determine whether the party has identified a protected liberty or property interest, and then

 consider whether the deprivation of that interest contravened notions of due process. Hamilton v.

 Myers, 281 F.3d 520, 529 (6th Cir. 2002); see Kerry v. Din, 135 S. Ct. 2128 (2015).

        Plaintiff objects to the Report’s recommendation on the issue of procedural due process

 arguing that “nothing about the manner of enforcing a person’s exclusion under the Background

 Check statute is left to the States.” (ECF No. 38 at PageID 634.)

        The plain text of the statute belies Plaintiff’s objection. Having reviewed 42 U.S.C. §

 9858f et seq., the Court finds that the statute clearly delegates to states the power to determine

 which daycare providers are allowed to continue working at child care facilities while they are

                                                 13
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 14 of 17                      PageID 661




 appealing a disqualification and whether to have a hearing prior to or after disqualification. In

 any event, providing federally-funded child care is not an interest encompassed by the Fifth and

 Fourteenth Amendment’s protection for liberty and property. Plaintiff is therefore not entitled to

 procedural due process protections.     The Court finds no error with the Magistrate Judge’s

 reasoning for dismissing Plaintiff’s procedural due process claim. Plaintiff’s objection as to this

 issue is OVERRULED.

        5. Plaintiff’s Complaint Fails to State an Equal Protection Claim

          Finally, the Magistrate Judge reasoned that the Complaint fails to state an equal

 protection claim because, under rational basis review, “there is a rational relationship and

 legitimate government interest in limiting access to children by workers who have been convicted

 of a violent felony.” (ECF No. 32 at PageID 576.)

        Plaintiff objects to the Report’s recommendation on the issue of equal protection arguing:

 “The severity of [Plaintiff] being permanently deprived of her livelihood because of a single crime

 committed 21 years ago, which did not involve children, finds no parallel in any other federal

 regulation which addresses keeping children safe from adults who might harm them.” (ECF No.

 38 at PageID 636.) Plaintiff also argues that the use of background checks against Plaintiff is

 unfair in light of how background checks are utilized pursuant to other federal regulations designed

 to protect children. (See ECF No. 38 at PageID 363–38.)

        Although the Court empathizes with Plaintiff’s frustrations, the Court finds Plaintiff’s

 objections amount to policy arguments instead of specific legal challenges to the Magistrate

 Judges’ reasoning. Because Plaintiff does not raise a specific legal objection to the Magistrate

 Judge’s equal protection analysis, the Court need only review the Report for clear error. The


                                                 14
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 15 of 17                      PageID 662




 Court has reviewed the Report for clear error and finds none. Furthermore, the Court agrees that

 “there is a rational relationship and legitimate government interest in limiting access to children

 by workers who have been convicted of a violent felony.” (ECF No. 32 at PageID 576.)

 Therefore, Plaintiffs’ objection is OVERRULED and the Court ADOPTS the Report’s

 recommendation as to this issue.

 B. Motion to Amended and Supplement

        Federal Rule of Civil Procedure 15(a) provides that “a party may amend its pleading once

 as a matter of course within 21 days after service of a responsive pleading or 21 days after service

 of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). “[T]he

 right to amend once as a matter of course terminates 21 days after service of a motion under Rule

 12(b), (e), or (f).” Fed. R. Civ. P. 15 Advisory Committee Notes, 2009 Amendment. After the

 time to amend as a matter of course has expired, “a party may amend its pleading only with the

 opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

        Generally, Rule 15 advises that “leave shall be freely given when justice so requires.” Id.

 Absent undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

 deficiencies by amendments previously allowed, undue prejudice to the party opposing the

 amendment, or futility of amendment, the Court should grant leave to amend. Foman v. Davis,

 371 U.S. 178 (1962). “A proposed amendment is futile if the amendment could not withstand a

 Rule 12(b)(6) motion to dismiss.” Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d

 505, 512 (6th Cir. 2010) (citations omitted).

        Pursuant to Rule 15(d) of the Federal Rules of Civil Procedure, the Court may permit a

 party to submit a supplemental pleading to set out any “transaction, occurrence, or event that


                                                 15
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 16 of 17                       PageID 663




 happened after the date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). Furthermore,

 the Court can allow supplementation even when the original pleading to be supplemented is

 defective in stating a claim. Id. The standard for granting leave to supplement a pleading under

 Rule 15(d) is identical to the standard for leave to amend under Rule 15(a). See Spies v.

 Voinovich, 48 Fed. Appx. 520, 527 (6th Cir. 2002) (internal citation omitted). Accordingly, a

 Rule 15(d) motion to supplement should be denied if the proposed amendment would be futile.

        Here, Plaintiff seeks to amend her complaint to specifically allege that “Plaintiff was at all

 relevant times a child care provider serving children who receive assistance through the federal

 Child Care and Development Block Grant program,” thereby resolving the Article III standing

 deficiency in her original complaint cited in the Report. (ECF No. 36 at PageID 597.) Plaintiff

 also seeks to supplement her complaint with a copy of the initial order from Lena Muhammad v.

 Tennessee Department of Human Services, Dkt. No. CC 180900081, an administrative appeal

 propounding the same facts and legal arguments as the instant law suit. (ECF No. 36 at PageID

 591.) Plaintiff asserts this order bolsters her standing argument and was not available at the time

 she filed her original Complaint. (Id.)

        As noted in Section IV(A) supra, Plaintiff’s lack of standing was not the only basis for the

 Report’s recommendation that Defendant’s Motion to Dismiss be granted. The Magistrate Judge

 also concluded, and this Court agrees, that Plaintiff’s substantive due process claim, void-for-

 vagueness claim, equal protection claim, and procedural due process claim should be dismissed

 on Rule 12(b)(6) grounds, thereby exhausting Plaintiff’s complaint. And because Plaintiff’s

 proposed amended complaint reasserts, verbatim, the same substantive due process, void-for-

 vagueness, equal protection, and procedural due process claims raised in the original Complaint,


                                                 16
Case 2:18-cv-02857-MSN-tmp Document 41 Filed 09/18/20 Page 17 of 17                        PageID 664




 the Court need not conduct a brand new 12(b)(6) analysis. Thus, for the same reasons identified

 in Section IV(A) supra, Plaintiff’s proposed amended complaint fails to state a claim upon which

 relief may be granted and is therefore futile. Plaintiff’s request to supplement is likewise futile in

 light of the Court’s ruling in Section IV(A) supra.

        Plaintiff’s Motion to Amend and Supplement is DENIED.

                                       V.      CONCLUSION

        For the foregoing reasons, the Court REJECTS the Magistrate Judge’s Report and

 Recommendation (ECF No. 32) as to the issue of standing, but ADOPTS the Magistrate Judge’s

 Report and Recommendation as to Plaintiff’s substantive due process, void-for-vagueness, equal

 protection, and procedural due process claims. Therefore, Defendant Alex M. Azar, II’s Motion

 to Dismiss (ECF No. 22) is GRANTED IN PART and DENIED IN PART. Additionally,

 Plaintiff’s Motion to Amend and Supplement (ECF No. 36) is DENIED.

        IT IS SO ORDERED this18th day of September 2020.




                                                       s/ Mark Norris
                                                       MARK S. NORRIS
                                                       UNITED STATES DISTRICT JUDGE




                                                  17
